Citation Nr: 1816807	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to exposure to Agent Orange.

5.  Entitlement to service connection for acne, claimed as due to exposure to Agent Orange.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disability, claimed as residuals of polyp removal, as due to exposure to Agent Orange.

7.  Entitlement to an increased rating for left ear hearing loss disability, currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970, to include service in Vietnam.  He received the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his June 2014 substantive appeal, the Veteran requested a hearing before the Board.  The record reflects that he did not appear for his scheduled hearing, and there has been no request to reschedule or demonstration of good cause for his failure to appear.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes that during the course of his appeal, the Veteran has identified treatment at VA facilities.  In the July 2013 rating decision that is the subject of this appeal, the AOJ indicated that it reviewed records from the Muskogee VA Medical Center (VAMC) for the period from November 2010 to May 2013, and from the Oklahoma City VAMC for the period from April 2011 to May 2013.  Unfortunately, the only records that appear in the record before the Board are those from the Muskogee VAMC for the period from August 2012 to January 2015.  As the record is incomplete, and the substance of any outstanding VA treatment records is unclear, the Board concludes that remand is necessary to obtain and associate with the electronic record all outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file record all relevant VA treatment records for the period from November 2010 to the present.  

The AOJ should specifically seek those records noted to have been reviewed in the July 2013 rating decision, as well as any subsequent records generated at the Muskogee and Oklahoma City VAMCs (or associated outpatient clinics), to include any records pertaining to the Veteran's right hip replacement surgery.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2) (2012); 38 C.F.R. § 3.159(e)(1) (2017).

2.  Review the expanded record and complete any indicated development.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

